160 A.2d 803 (1960)
Robert BLITZ, Appellant,
v.
Donald R. HOBBS, Appellee.
No. 2537.
Municipal Court of Appeals for the District of Columbia.
Argued March 7, 1960.
Decided May 24, 1960.
Samuel R. Blanken, Washington, D. C., for appellant.
Raymond G. Larroca, Washington, D. C., with whom Perry S. Patterson, Washington, D. C., was on the brief, for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
Hobbs sued Blitz for the value of sodding supplied for some newly built houses. The only issue between them was whether Blitz, when ordering the sodding, acted in his individual capacity and became personally liable, or acted as agent for a disclosed principal (a corporation of which he was president) and incurred no personal liability. On disputed testimony the trial court gave judgment against Blitz and he has appealed.
No question of law is raised. The argument is addressed to the alleged inaccuracy and incredibility of Hobbs' testimony and the alleged credible testimony of Blitz and his witness. It is apparent that we are asked to judge of the credibility of witnesses and to weigh the evidence. Such functions are not within our province.
Affirmed.